 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT

 7                                EASTERN DISTRICT OF CALIFORNIA

 8

 9    PHILLIP BONNETTE and LINDA FAYE                 Case No. 1:18-cv-0046-DAD-BAM
      GRANT-JONES,
10                                                    ORDER DENYING MOTION TO AMEND AS
                         Plaintiffs,                  MOOT
11
              v.                                      (Doc. No. 9)
12
      LELAND ROSS DICK, et al,
13
                         Defendants.
14

15

16          Plaintiffs Phillip Bonnette and Linda Faye Grant-Jones (“Plaintiffs”) are proceeding pro se

17   and in forma pauperis in this action. On January 11, 2018, Plaintiffs filed a complaint which totaled

18   two hundred and seventy-three (273) pages in length, including nearly thirty pages of opaque

19   factual allegations and recitations of legal standards, which appears to generally allege violations

20   of law against multiple defendants arising out of alleged trespass on to Plaintiffs’ land. (Doc. No.

21   1.) On June 13, 2018, the Court issued an order which granted Plaintiffs’ applications to proceed

22   in forma pauperis, notified Plaintiffs of the Court’s obligation to screen complaints of pro se

23   litigants proceeding in forma pauperis, and informed Plaintiffs that the Court has many such cases

24   pending before it, but their complaint would be screened in due course. (Doc. No. 8.) On February

25   5, 2019, before the Court had an opportunity to screen Plaintiffs’ complaint, Plaintiffs filed a motion

26   seeking leave to amend their complaint. (Doc. No. 9.)

27          Currently before the Court is Plaintiffs’ motion to amend. (Doc. No. 9.) Plaintiffs generally

28   state that they wish to “clarify” the original complaint, but do not describe any proposed new
                                                        1
 1   allegations in any detail and have not lodged a copy of the proposed amended complaint. (Id.)

 2          Rule 15 of the Federal Rules of Civil Procedure permits a party to amend his or her pleading

 3   once as a matter of course at any time before a responsive pleading is served. Fed. R. Civ. P.

 4   15(a)(1). Plaintiffs have not yet amended the complaint in this action and no defendant has yet

 5   appeared or been served. Accordingly, leave to amend is not required and Plaintiffs may file an

 6   amended complaint if they desire to do so. Plaintiffs are reminded of the Court’s obligation to

 7   screen complaints of pro se litigants proceeding in forma pauperis and, if Plaintiffs elect to file an

 8   amended complaint, it will be screened in due course.

 9          Plaintiffs are further reminded that Federal Rule of Civil Procedure 8 requires a complaint

10   to contain “a short and plain statement of the claim showing that the pleader is entitled to relief.”

11   Fed. R. Civ. P. 8(a). Plaintiffs’ operative complaint is neither short nor plain and lacks clear factual

12   allegations regarding the incident at issue as well as the involvement of various defendants.

13   Plaintiffs are therefore cautioned that any pleading filed with the Court, including an amended

14   complaint, must comply with Federal Rule of Civil Procedure 8 by clearly and succinctly stating

15   what happened, when it happened, and who was involved.

16          Additionally, Plaintiff may not change the nature of this suit by adding new, unrelated

17   claims in his first amended complaint. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (no

18   “buckshot” complaints).

19          Finally, Plaintiff is advised that an amended complaint supersedes the original complaint.

20   Lacey v. Maricopa Cty., 693 F.3d 896, 927 (9th Cir. 2012). Therefore, Plaintiff’s amended
21   complaint must be “complete in itself without reference to the prior or superseded pleading.” Local

22   Rule 220.

23          Accordingly, Plaintiff’s motion to amend (Doc. No. 9) is DENIED as moot.

24
     IT IS SO ORDERED.
25

26      Dated:     February 6, 2019                             /s/ Barbara    A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
                                                         2
